          Case 1:18-cv-08865-AJN Document 16 Filed 02/05/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                      Plaintiff,
                      vs.                            Civil Action No. 1:18-cv-8865-AJN-GWG
ELON MUSK,
                      Defendant.


 PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S CONSENT MOTION
        TO CONSOLIDATE ACTIONS FOR DISTRIBUTION PURPOSES

       The Securities and Exchange Commission (“SEC” or “Commission”) respectfully

requests that the Court enter an Order consolidating this action and the later-filed SEC

enforcement action, SEC v. Tesla, Inc., 1:18-cv-8947 (S.D.N.Y.) (collectively, the “Tesla

Enforcement Actions”), both of which alleged violations of the federal securities laws in

connection with Defendant Elon Musk’s (“Musk”) false and misleading statements. Counsel for

Defendant Musk and counsel for Defendant Tesla, Inc. in SEC v. Tesla, Inc. consent to this

motion. Final judgments have been entered against the defendants in both actions. Pursuant to

these final judgments, each defendant paid a civil penalty of $20,000,000.00 for a total amount

of $40,000,000.00. These funds were paid into an interest-bearing account at the Bureau of

Fiscal Services of the U.S. Treasury Department (the “Distribution Funds”). Each final judgment

provides that the Distribution Funds may be distributed pursuant to the Fair Fund provisions of

Section 308(a) of the Sarbanes-Oxley Act of 2002, as amended by the Dodd-Frank Act of 2010,

15 U.S.C. §7246(a).

       The SEC now seeks to consolidate the Tesla Enforcement Actions for the post-judgment

purposes of distributing the Distribution Funds to investors that were harmed by Musk’s false
          Case 1:18-cv-08865-AJN Document 16 Filed 02/05/19 Page 2 of 3



and misleading statements. Under Rule 42(a) of the Federal Rules of Civil Procedure,

consolidation is appropriate because, for distribution purposes, the actions involve common

questions of fact and law.

       Joint administration of the Distribution Funds from these actions would promote

efficiency and maximize the funds returned to investors. Administering these cases separately

would require the appointment of multiple distribution agents, who would have to identify and

send notices to many of the same claimants, review possibly redundant proofs of claim, and

distribute multiple checks to many of the same investors. Such an unwieldy process would also

likely confuse and inconvenience investors, who would receive multiple notices and be required

to submit multiple claims forms. Consolidation, by contrast, would permit a single distribution

agent to conduct unified notice and claims administration procedures. This would reduce the

overall costs of the distribution process, which are paid out of the Distribution Funds and thus

ultimately borne by the harmed investors.

       WHEREFORE, for all the foregoing reasons, the Commission respectfully requests that

this Court enter the attached Proposed Order and grant such other relief as the Court deems just

and proper.

Dated: February 5, 2019                              Respectfully Submitted,

                                                     /s/ E. Barrett Atwood
                                                     E. Barrett Atwood
                                                     Cheryl L. Crumpton

                                                     U.S. Securities and Exchange Commission
                                                     44 Montgomery Street, Suite 2800
                                                     San Francisco, CA 94104
                                                     (415) 705-2467 (Atwood)

                                                     100 F Street, N.E.
                                                     Washington, D.C. 20549
                                                     (202) 551-4459 (Crumpton)



                                                 2
          Case 1:18-cv-08865-AJN Document 16 Filed 02/05/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I, E. Barrett Atwood, Counsel for The United States Securities and Exchange

Commission, certify that on February 5, 2019, a true and correct copy of Plaintiff’s Consent

Motion to Consolidate was served electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system.


                                                       /s/ E. Barrett Atwood
                                                       E. Barrett Atwood




                                                   3
